DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,67 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-7, 9-16, and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Tsai et al. (U.S. PG-Pub No. 2014/0043694; hereinafter – “Tsai”), teaches an optical lens assembly (10th Embodiment – Fig. 19) comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:
a first lens element (1010), a second lens element (1020), a third lens element (1030), a fourth lens element (1040), a fifth lens element (1050), a sixth lens element (1060) and a seventh lens element (1070) (See e.g. Fig. 19; Paragraph 0190);
wherein the second lens element (1020) with positive refractive power has an object-side surface being convex in a paraxial region thereof and an Image-side surface being concave in a paraxial region thereof (See e.g. Fig. 19; Paragraphs 0190 and 0192; See also Table 19 for the 10th Embodiment); the third lens element (1030) has positive refractive power (See e.g. Fig. 19; Paragraphs 0190 and 0193; See also Table 19 for the 10th Embodiment); the seventh lens element (1070) has an image-side surface (1072) being concave in a paraxial region thereof and comprising at least one convex shape in an off-axis th Embodiment);
wherein there are a total of seven lens elements in the optical lens assembly (See e.g. Fig. 19; Paragraph 0190);
a curvature radius of the image-side surface of the seventh lens element is R14 (See Table 19), a focal length of the optical lens assembly is f (See Table 19), a central thickness of the sixth lens element is CT6 (See Table 19), a central thickness of the seventh lens element is CT7 (See Table 19), and the following conditions are satisfied:
0 < R14/F < 0.60 (Table 19: R14/f = 0.96/3.41 = 0.28, within Applicant’s claimed range); and 
CT6/CT7 ≤ 2.08 (Table 19: CT6/CT7 = 0.738/0.700 = 1.05, within Applicant’s claimed range).
Tsai fails to teach or reasonably suggest that a central thickness of the fourth lens element is smaller than a central thickness of the sixth lens element. Moreover, given the complex nature of optical systems, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Tsai to achieve such a condition, as such a modification would have unpredictable results on the overall optical system.
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative limitations of claim 1, specifically including the limitation: “a central thickness of the fourth lens element is smaller than a central thickness of the sixth lens element; a curvature radius of the image-side surface of the seventh lens element is R14, a focal length of the optical lens assembly is f, and the following condition is satisfied: 0 < R14/F < 0.60.”
Regarding claim 16, the best prior art, Tsai, teaches an optical lens assembly (10th Embodiment – Fig. 19) comprising seven lens elements, the seven lens elements being, in order from an object side to an image side:

wherein the second lens element (1020) has positive refractive power (See e.g. Fig. 19; Paragraphs 0190 and 0192; See also Table 19 for the 10th Embodiment); the third lens element (1030) has positive refractive power (See e.g. Fig. 19; Paragraphs 0190 and 0193; See also Table 19 for the 10th Embodiment); the seventh lens element (1070) has an image-side surface (1072) being concave in a paraxial region thereof and comprising at least one convex shape in an off-axis region thereof, and an object-side surface and the image-side surface of the seventh lens element are both aspheric (See e.g. Fig. 19; Paragraphs 0190 and 0197; See also Table 19 for the 10th Embodiment);
wherein there are a total of seven lens elements in the optical lens assembly (See e.g. Fig. 19; Paragraph 0190);
a curvature radius of the image-side surface of the seventh lens element is R14 (See Table 19), a focal length of the optical lens assembly is f (See Table 19), a central thickness of the sixth lens element is CT6 (See Table 19), a central thickness of the seventh lens element is CT7 (See Table 19), and the following conditions are satisfied:
0 < R14/F < 0.60 (Table 19: R14/f = 0.96/3.41 = 0.28, within Applicant’s claimed range); and 
CT6/CT7 ≤ 2.08 (Table 19: CT6/CT7 = 0.738/0.700 = 1.05, within Applicant’s claimed range).
Tsai fails to teach or reasonably suggest that a central thickness of the fourth lens element is smaller than a central thickness of the sixth lens element. Moreover, given the complex nature of optical systems, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical system of Tsai to achieve such a condition, as such a modification would have unpredictable results on the overall optical system.
a central thickness of the fourth lens element is smaller than a central thickness of the sixth lens element; a curvature radius of the image-side surface of the seventh lens element is R14, a focal length of the optical lens assembly is f, a central thickness of the sixth lens element is CT6, a central thickness of the seventh lens element is CT7, and the following conditions are satisfied: 0 < R14/F < 0.60; and CT6/CT7 ≤ 2.08.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896